Exhibit Rite Aid Announces Debt Tender Offer and Consent Solicitation CAMP HILL, PA, June 4, 2008—Rite Aid Corporation (NYSE:RAD) announced today that it has commenced a cash tender offer for any and all of its 8.125% Senior Secured Notes due 2o. 767754BF0 (the "2010 notes"), 9.25% Senior Notes due 2o. 767754BH6 (the "2013 notes"), and 7.5% Senior Secured Notes due 2o. 767754BK9 (the "2015 notes" and, together with the 2010 notes and 2013 notes, the "notes").The three series of debt securities have combined outstanding principal amounts of $710,000,000. Under the terms of the tender offer, the total consideration for each $1,000 principal amount of 2010 notes tendered and accepted in the tender offer will be $1,024.06, plus accrued and unpaid interest to, but excluding the settlement date, the total consideration for each $1,000 principal amount of 2013 notes tendered and accepted in the tender offer will be $1,000, plus accrued and unpaid interest to, but excluding the settlement date, and the total consideration for each $1,000 principal amount of2015 notes tendered and accepted in the tender offer will be determined in the manner described in the Offer to Purchase and Consent Solicitation Statement dated June 4, 2008 by reference to the fixed spread of 75 basis points over the yield to maturity of the reference treasury security, 3.625% U.S.
